Citation Nr: 1704346	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  09-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Oakland, California. 

In a November 2010 decision, the Board denied the Veteran's claim on appeal. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In an August 2011 Order, the Court granted an August 2011 Joint Motion for Remand (JMR) and remanded the matter for proceedings consistent with the JMR, which included vacating the November 2010 Board decision. 

This matter was previously remanded by the Board in December 2011 and September 2014 for additional development. 

Following the April 2015 supplemental statement of the case (SSOC), the Veteran submitted additional private treatment evidence. Subsequently, the Veteran's representative submitted a September 2015 waiver of initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ); therefore, it has been properly considered by the Board herein. 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

In October 2015, the Board remanded the case for further development. 

An SSOC was issued in May 2016 further denying the claims. 


FINDING OF FACT


The weight of the evidence is against finding that the Veteran has a current diagnosis for PTSD. The weight of the evidence is also against finding that the Veteran's current depressive disorder is related to service, to include as secondary to radiation exposure. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The Veteran contends that he has PTSD from finding out about possible side effects of radiation exposure while serving at Enewtak Atoll in Marshall Islands for 6 months between October 1975 and January 1978. The Veteran associates his 1986 diagnosis of Grave's disease with his radiation exposure in service. 

In August 2003, the Veteran was noted to have anxiety, stress, dysplasia and dysphoria due to his thyroid disorder. 

In March 2011, a private physician, Dr. Hassen, noted that the Veteran suffers from PTSD "associated with recurring intrusive thoughts of hopelessness and despair concerning exposure to toxicity with radiation". 

The Veteran had a VA examination in April 2015 that found that he did not have a current diagnosis of PTSD because he did not meet all the criteria under the DSM-V. Specifically, the VA examiner found that the Veteran has some symptoms of PTSD including fears, intrusive thoughts, depression and anxiety. However, the examiner found that the Veteran had no fear of hostile military activity during his combat experience. The Veteran is more likely to have another mental disorder which is related to his medical difficulties and declining health, which has significantly impacted his life, but, according to DSM-V criteria, he does not meet full criteria for PTSD due to the lack of a direct threat or any in-service trauma. The VA examiner also considered all the lay statements and opined that they suggest that the Veteran's emotional and psychological difficulties began after he started having physical problems which he associated with radiation exposure. However, at the time of service, the Veteran was not in fear of his life nor did he believe he would be harmed by the exposure. Finally, the VA examiner considered the opinion of Dr. Hassen and concluded that Dr. Hassen used a very liberal interpretation of PTSD and the more accurate diagnosis is persistent depressive disorder which is secondary to his medical conditions. This depressive disorder is not service connected as it is not associated with any service-connected disability. 

In February 2016, an addendum opinion was requested by the Board to clarify the Veteran's diagnosis. First, the VA examiner notes that Dr. Hassen failed to specify and identify the actual symptoms and their frequency and severity. Secondly, the VA examiner noted that at the time of the April 2015 examination, the Veteran's symptoms did not meet the DSM-5 criteria. The VA examiner noted that the Veteran "clearly experienced trauma while in the Army, but his current symptoms are more related to his physical decline. He has not had any prior mental health counseling, but receives medication for anxiety, depression and sleep problems as they relate to his fears about his physical decline. 

The Veteran also submitted several "buddy statements". One, submitted in May 2006, was from a former coworker that noted that the Veteran had issues with anger and attentiveness as his physical ailments progressed. Another was from a long-time friend and former roommate who also discussed that the Veteran had health problems beginning in 1986 that progressed into both physical and mental difficulties. 

First and foremost, the Board notes that neither Grave's disease nor any thyroid condition is service-connected. Thus, no secondary service connection can be considered. Secondly, the Board finds that the evidence does not support a finding that the Veteran has a current PTSD diagnosis. While Dr. Hassen notes that the Veteran has PTSD, there is no explanation of how he meets the DSM-V criteria. Rather, the Board finds the recent VA examiner's opinion persuasive that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner clearly explained that there was no direct threat to the Veteran's life and no fear of hostile military activity.  The rationale as to why the Veteran did not meet the diagnostic criteria was fully explained.  

Moreover, the VA examiner's opinion that the Veteran has major depressive disorder due to physical ailments is persuasive given the evidence. In particular, the Veteran has never had any significant mental health counseling for PTSD. Moreover, even the Veteran's buddy statements clearly explain that the Veteran's depression began after his 1986 Grave's disease diagnosis. Therefore, the weight of the evidence is against finding that the Veteran has PTSD and therefore element (1) is not satisfied. 

The Veteran does have a current depression diagnosis. However, the buddy statements, the 2003 medical note and the VA examiner's analysis all support the conclusion that this condition is related to the Veteran's post-service 1986 health problems. There is no persuasive evidence to link the Veteran's current depression diagnosis to service. Therefore, the weight of the evidence is against the claim and it must be denied.  


II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. The Veteran was also provided with several examinations. 

This claim was remanded in October 2015 to obtain private records from Kaiser Permanente as well as to obtain an addendum opinion from the VA examiner. The records were obtained and an addendum opinion was procured. Therefore, there has been at least substantial compliance with remand directives.  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to exposure to ionizing radiation is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


